865 F.2d 1269
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PETROLITE CORPORATION, Plaintiff-Appellant, Cross-Appellee,v.BETZ LABORATORIES, INC., Betz Process Chemicals, Inc.,William C. Brafford, and John F. McCaughan,Defendants-Appellees, Cross-Appellants.
Nos. 88-5156, 88-5157.
United States Court of Appeals, Sixth Circuit.
Jan. 9, 1989.

Before KEITH and KRUPANSKY, Circuit Judges;  and LAWRENCE P. ZATKOFF, District Judge*.
PER CURIAM.


1
Petrolite Corporation (Petrolite), plaintiff-appellant/cross-appellee, has appealed the decision of the district court which granted summary judgment in favor of Betz Laboratories (Betz), defendant-appellee/cross-appellant, in this declaratory judgment action initiated to determine the meaning of a phrase employed in a settlement agreement previously entered by these two parties.


2
A review of the parties' assignments of error, the briefs of the parties, and the arguments of counsel demonstrates that the district court properly concluded that the term "physical plant location" unambiguously referred to "all customer facilities at a particular geographic location, including both the manufacturing and office facilities."    Additionally, the district court did not abuse its discretion in denying Betz's motion for attorney fees pursuant to Fed.R.Civ.P. 11.  Accordingly, the grant of summary judgment in favor of Betz and the denial of its request for attorney fees is AFFIRMED for the reasons stated by District Judge Bertelsman in his orders of May 8, 1986, and December 15, 1987, respectively.



*
 The Honorable Lawrence P. Zatkoff, United States District Judge for the Eastern District of Michigan, sitting by designation